Dismissed and Opinion Filed June 10 , 2016.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00432-CV


                            IN THE INTEREST OF A.S., A CHILD


                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-15-00755-X

                              MEMORANDUM OPINION
                          Before Justices Myers, Stoddart, and Whitehill
                                   Opinion by Justice Stoddart

       Father, appearing pro se, filed a notice of appeal from an “Order to do services” signed

March 14, 2016. Subsequently, Deputy Dallas County District Clerk Shelia Bradley informed us

the order could not be located, and a review of the clerk’s record showed no order had been

signed on that date and the trial court had not otherwise signed an appealable interlocutory order

or final judgment disposing of all parties and issues. By letter dated May 11, 2016, we explained

to Father that we generally only have jurisdiction over final judgments and appealable

interlocutory orders. See Lehman v. Har-Con, Corp., 39 S.W.3d 191, 195 (Tex. 2001). We

directed Father to file, within ten days, a letter brief addressing our jurisdiction over the appeal,

and we cautioned him that failure to comply could result in dismissal of the appeal without

further notice. See TEX. R. APP. P. 42.3(a). To date, however, Father has not complied. Because
a final judgment or appealable interlocutory order is a prerequisite to this Court’s jurisdiction,

and the record reflects neither, we dismiss the appeal. See id.




                                                      /Craig Stoddart/
                                                      CRAIG STODDART
                                                      JUSTICE


160432F.P05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.S., A CHILD                      On Appeal from the 305th Judicial District
                                                      Court, Dallas County, Texas
No. 05-16-00432-CV                                    Trial Court Cause No. DF-15-00755-X.
                                                      Opinion delivered by Justice Stoddart.
                                                      Justices Myers and Whitehill participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.




Judgment entered this 10th day of June, 2016.




                                                –3–